Exhibit 10.11
[DATE]
[Name]
[Address]
Dear ___:
This will confirm that, in accordance with the Restated Directors Stock Plan
(the “Plan”) of The Talbots, Inc. (the “Company”), the terms of which are
incorporated herein, you have been granted an Option for ______shares of Talbots
common stock effective ______, 20___ (“Grant Date”).
Details of Option Grant
The exercise price for each share of common stock subject to this Option is
$  per share, which was the Closing Price (as defined below) of the common stock
on the Grant Date.
This Option shall vest in the following increments on the following dates:
                                                             
                                                                       
                                                  .
This Option may be exercised only to the extent the Option is vested and
exercisable. The Option will expire ten (10) years from the Grant Date. This
Option is subject to all of the terms of the Plan.
“Closing Price” means the closing price of Talbots common stock reported by the
NYSE or the principal securities exchange on which Talbots common stock is then
listed or traded.
Vesting Upon Cessation of Board Membership
Upon your retirement, death, or any other cessation of your Board service for
any reason (other than for cause, or your unilateral decision to resign from the
Board), any unvested shares of Talbots common stock subject to the Option shall
continue to vest and become exercisable following such retirement, death or
other cessation of Board service at the same time or times as such option shares
would otherwise have vested hereunder had such Board service continued. Upon a
termination of Board service for cause or such unilateral resignation, the
Option as to any unvested shares will automatically expire as of the effective
date of the cessation of Board service.
Exercise Period Upon Cessation of Board Membership
Upon your retirement, death or other cessation of your Board service for any
reason (other than for cause), this Option will continue to be exercisable with
respect to all vested shares and any shares which subsequently become vested in
accordance with the terms of this Option, (i) for a period of three (3) years
following the effective date of your cessation of Board service or (ii) ninety
(90) days following the vesting date of those particular option shares which
vest following cessation of Board service, whichever period is greater. In no
event, however, shall this Option be exercisable after ten (10) years from the
Grant Date.
Upon the cessation of Board service for cause, the exercise period for all
vested shares will continue for 90 days following the effective date of such
cessation of Board service.

 



--------------------------------------------------------------------------------



 



Vesting Upon a Change in Control Event
This Option, to the extent then outstanding and unvested, shall immediately vest
upon a Change in Control Event, as such term is defined in the Company’s 2003
Executive Stock Based Incentive Plan.
Section 409A
This Option is intended to be excepted from coverage under Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
issued thereunder from time to time by the Department of the Treasury, as a
result of being granted with an exercise price per share equal to or greater
than the grant date fair market value per share of the common stock subject to
the Option, and shall be administered, interpreted and construed accordingly.

          Sincerely,


THE TALBOTS, INC.
      By:           Richard T. O’Connell, Jr.        Secretary, Board of
Directors       

-2-